PER CURIAM.
Appellant challenges his convictions for two counts of sexual battery, alleging the trial court erred in denying his motion to dismiss based on the destruction of evidence. We affirm his convictions since we find no error in the court’s ruling on this issue, but we strike two special conditions of probation that were not orally pronounced at sentencing.
Pursuant to this court’s opinion in Fitts v. State, 649 So.2d 300 (Fla. 2d DCA 1995), we strike that portion of condition 4 prohibiting appellant from possessing, carrying or owning a weapon and that part of condition 7 prohibiting the use of intoxicants to excess. The special conditions of probation were not orally pronounced; therefore we strike them. In all other respects the judgments and sentences are affirmed.
CAMPBELL, A.C.J., and FRANK and QUINCE, JJ., concur.